DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orelup et al. (US Pub No 2015/0191331 A1) in view of Kucharczyk et al. (US Pub NO 2017/0043979 A1). Orelup discloses a belt for an elevator system (fig. 1), comprising: 
Re claim 1, a plurality of tension members (24) arranged along a belt width and extending longitudinally along a length of the belt (fig. 1-5), each tension member including: a core member (24); and a plurality of second fibers (par [0033] ln 33-37: the second fibers being about is defined by macmillan dictionary as “surrounding or enclosing”) to enhance temperature resistance of the tension member; and a jacket material (48) at least partially encapsulating the plurality of tension members (fig. 5); wherein the plurality of second fibers are disposed between the core member and the jacket material (par [0033] ln 33-37 recites the fibers may be woven about the tension members, the term about is defined by macmillan dictionary as “surrounding or enclosing”; this would place the second fibers between the core member and jacket material).
Re claims 8, 18, wherein the plurality of second fibers surround the core member (par [0033] ln 33-37 describes the second fibers woven about the tension members, the term about is defined by macmillan dictionary as “surrounding or enclosing”).
Re claim 11, a hoistway (travel path of the car); an elevator car (12) disposed in the hoistway and movable therein; a belt (22) operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway, the belt including: a plurality of tension members (24) arranged along a belt width and extending longitudinally along a length of the belt (fig. 5), each tension member including: a core member (24); and a plurality of second fibers (par [0033] ln 33-37: the second fibers being the woven fibers) wrapped around the core member defining a cover surrounding the core member (par [0033] ln 33-37 recites the fibers may be woven about the tension members, the term about is defined by macmillan dictionary as “surrounding or enclosing”) to enhance temperature resistance of the tension member; and a jacket material (48) at least partially encapsulating the plurality of tension members (fig. 5); wherein the plurality of second fibers are disposed between the core member and the jacket material (par [0033] ln 33-37 recites the fibers may be woven about about is defined by macmillan dictionary as “surrounding or enclosing”; this would place the second fibers between the core member and jacket material).
Orelup does not clearly disclose:
Re claims 1, 11, the core member formed from a composite material; and wherein the core member has a cross-sectional thickness in a range of 0.5 millimeters to 4 millimeters.
Re claims 2, 12, wherein the core member includes a plurality of first fibers disposed in a matrix material.
Re claims 3, 13, wherein the first fibers are one or more of carbon, glass, aramid, nylon, and polymer fibers.
Re claims 4, 14, wherein the matrix material is a polyurethane, vinyl ester, polybenzoxazine, or epoxy material.
Re claims 7, 17, wherein a volume ratio of second fibers to first members in the core member is between 10% and 25%.
However, Kucharczyk teaches:
Re claims 1, 11, the core member (2) formed from a composite material (par [0030] describes 2 formed from a composite of fiber and a substrate matrix); and wherein the core member has a cross-sectional thickness in a range of 0.5 millimeters to 4 millimeters (par [0074]).
Re claims 2, 12, wherein the core member includes a plurality of first fibers (2) disposed in a matrix material (par [0030]: substrates).
Re claims 3, 13, 
Re claims 4, 14, wherein the matrix material is a polyurethane, vinyl ester, polybenzoxazine, or epoxy material (par [0030,0033,0036]).
Orelup discloses the “tension members 24 are not limited to wound steel cores, however, and may alternatively be any other material or structure.” It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a composite material, as taught by Kucharczyk, to obtain greater tensile force while reducing the weight of the belt. The proper core thickness taught by Kucharczyk ensures adequate strength and flexibility. 
Regarding claims 7 and 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed range to achieve the desired rate of fire-retardant without sacrificing the structural integrity of the belt, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F .2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orelup et al. (US Pub No 2015/0191331 A1) in view of Kucharczyk et al. (US Pub NO 2017/0043979 A1) and Goeser et al. (US Pub No 2012/0329591 A1). Orelup as modified discloses a belt for an elevator system (as cited above). Orelup as modified does not disclose:
Re claims 5, 15, wherein the plurality of second fibers are a plurality of basalt fibers.
However, Goeser teches a belt (title):
Re claims 5, 15, wherein the plurality of second fibers are a plurality of basalt fibers (par [0007-8] teaches using basalt as a fiber in the belt).


Response to Arguments
On pages 5-6 of the Remarks, Applicant argues Orelup does not disclose the second fibers wrapped around the core member. Rather, Orelup par [0033] describes the fibers are dispersed throughout the jacket material. Examiner respectfully disagrees. Orelup par 0033 ln 32-37 describes the jacket may include fibers “woven about the tension members” and ln 38 again states "[j]ackets including woven fibers". No where did Orelup describe the dispersion of the fibers throughout the jacket material. The term woven is construed as interlacing the fibers and the term about is defined by macmillan dictionary as “surrounding or enclosing”. As such, Orelup discloses the second fibers wrapped around the core member defining a cover surrounding the core member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Minh Truong/Primary Examiner, Art Unit 3654